DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/31/2022.

Applicant's election with traverse of Group I, claims 1-16 and 21-25 in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that claims 17 and 20 depend from claim 1 of group I.  This is not found persuasive because claims 17 and 20 are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). The product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case a h-BN can be made by a different process; therefore a serious burden exists in examination of the product claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7, 8, 10, 11, 13, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR20170038499 from IDS filed 03/16/2021), an English computer translation (CT) is provided, in view of Gurney et al (US 2012/0063033).
Referring to claims 1 and 21, Son et al teaches a method of fabricating hexagonal boron nitride, the method comprising: placing a catalytic metal in a chamber and growing hexagonal boron nitride on the catalytic metal at a temperature of 800 °C or lower while supplying a nitrogen source and a boron source into the chamber (CT [0012]-[0053] teaches supplying a metal catalyst surface, such as zinc (Zn) or technetium (Tc), and using RF high frequency inductively coupled plasma to provide a precursor containing boron and nitrogen for growth of a high quality hexagonal boron nitride at 500 to 600°C, with explicit examples at 550°C).
Son et al does not explicitly teach the catalytic metal having a hexagonal crystal structure and having a lattice mismatch of greater than or equal to 0 % and less than or equal to 15 % with hexagonal boron nitride (h-BN). Son et al teaches zinc (Zn) or technetium (Tc) as suitable catalyst surfaces.
In a method of growing h-BN, Gurney et al teaches a seed layer 306 may be required with an atomic lattice that allows for epitaxial growth of a h-BN layer 308, wherein the seed layer 306 may be a Ni(111) layer, Cu(111), Rh(111), Ru(001), Ru(111), Ru(0001), Pt(111), Pd(111), Ir(111), Co(0001), or other layers with an atomic lattice that allows for epitaxial growth of the h-BN underlayer 308 ([0025]), and the layers may be deposited using chemical vapor deposition.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Son et al by using a lattice matched surface suitable for epitaxial growth of h-BN, as taught by Gurney et al, and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07). The combination of Son et al and Gurney et al teaches using Zn, Tc, Ru, and Co (See CT [0034]; Gurney [0025]), which would be expected to have a lattice mismatch of greater than 0 and less than 15% with h-BN because applicant teaches using Zn, Tc, Ru and Co, in originally filed claim 2.
Referring to claim 2 and 13, the combination of Son et al and Gurney et al teaches using Zn, Tc, Ru, and Co, and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07). The combination of Son et al and Gurney et al teaches the same materials, as applicant; therefore is expected to have a lattice mismatch within the claimed range.
Referring to claim 3 and 25, the combination of Son et al and Gurney et al teaches borazine or ammonia-borane (CT [0066]).
Referring to claim 4, the combination of Son et al and Gurney et al teaches ammonia and nitrogen gas (CT [0065]).
Referring to claim 5, the combination of Son et al and Gurney et al teaches BH3, BF3, BCl3, B2H6, (CH3CH2)B, and (CH3)3B (CT [0065]).
Referring to claim 7 and 24, the combination of Son et al and Gurney et al teaches cleaning the metal before growing the h-BN and annealing at 1000°C in hydrogen gas prior to growth (CT [0049]-[0058], [0082]), which clearly suggest removing pollutants.
Referring to claim 8, the combination of Son et al and Gurney et al teaches annealing at 1000°C using hydrogen gas (CT [0082]).
Referring to claims 10 and 23, the combination of Son et al and Gurney et al teaches inductively coupled plasma CVD ([0012]-[0014], [0047], [0059]-[0066]).
Referring to claim 11, the combination of Son et al and Gurney et al teaches deposition at 500-600°C with an explicit example at 550°C (CT [0041], [0083]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR20170038499), an English computer translation (CT) is provided, in view of Gurney et al (US 2012/0063033), as applied to claim 1-5, 7, 8, 10, 11, 13, 21, and 23-25 above, and further in view of Komatsu et al (US 2006/0163527).
The combination of Son et al and Gurney et al teaches all of the limitations of claim 6, as discussed above, except the nitrogen and boron source are provided by vaporing a solid boron nitride powder.
In a method of plasma deposition of h-BN, Komatsu et al teaches using a mixed gas comprising a nitrogen source and boron can be used as a reaction gas, or using a boron nitride solid material as the boron source ([0013], [0029], [0054]-[0060]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Son et al and Gurney et al  by using a solid BN powder as a source material because Komatsu et al teaches vaporizing solid BN is a suitable source for boron for deposition of h-BN, and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06) and the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR20170038499), an English computer translation (CT) is provided, in view of Gurney et al (US 2012/0063033), as applied to claim 1-5, 7, 8, 10, 11, 13, 21, and 23-25 above, and further in view of Kim et al (US 2014/0239256).
The combination of Son et al and Gurney et al teaches all of the limitations of claim 9, as discussed above, except the combination of Son et al and Gurney et al does not teach a hydrogen gas flow rate of 100 sccm.
In a method of forming h-BN on a metal catalyst, Kim et al teaches a catalyst film of cobalt (Co) and vapor deposition of h-BN using vapor sources, inert gas and hydrogen gas may be provided at a flow rate of 1 to about 10000 sccm, wherein the source gases are BH3, BF3, BCl-3, B2H6, (CH3CH2)B, (CH3)3B, NH3, N2, borazine or borazan, and performing a pretreatment at an appropriate temperature and time, such as 700-1200°C and 1 min to 2 hrs ([0051]-[0088]). Kim et al also teaches a hydrogen gas may maintain a surface of a metal catalyst clean by supplying at a flow rate of 100 to 1000 sccm ([0082]-[0090]). Overlapping ranges are prima facie obvious (MPEP 2144.05)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Son et al and Gurney et al by supplying hydrogen gas at 100 sccm, as taught by Kim et al, to maintain a clean metal surface for deposition of h-BN (Kim [0086]).

Claim(s) 12, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR20170038499), an English computer translation (CT) is provided, in view of Gurney et al (US 2012/0063033), as applied to claim 1-5, 7, 8, 10, 11, 13, 21, and 23-25 above, and further in view of Kabuki et al (US 2022/0165568).
The combination of Son et al and Gurney et al teaches all of the limitations of claims 12 and 22, as discussed above, except the combination of Son et al and Gurney et al does not explicitly teach the claimed flow rates and pressure.
In a method of plasma CVD of h-BN, Kabuki et al teaches plasma CVD deposition of h-BN on a Ni substrate was performed under the conditions: comprising a chamber pressure of 0.1-20 Torr and temperature of 600-800°C with an explicit example of 700°C, a B2H6 gas flow rate of 0.1 sccm, NH3 gas flow rate of 2.0 sccm, H2 gas flow rate of 1.9 sccm, Ar gas flow rate of 20 sccm, RF power of 20 W, and time of 60 min ([0028]-[0069]). Kabuki et al teaches growth of h-BN having good crystallinity, surface flatness at an atomic level and other excellent characteristics ([0040]-[0046]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Son et al and Gurney et al by optimizing the gas flow rates and chamber pressure within the known ranges suitable for producing high quality h-BN, as taught by Kabuki et al, by conducting routine experimentation of result effective variables to produce a high quality h-BN having excellent crystallinity and surface flatness.
Referring to claim 14, the combination of Son et al, Gurney et al and Kabuki et al teaches deposition of h-BN having excellent crystallinity on the same substrates using the same processing conditions taught by applicant, as discussed above in claims 1 and 12 above; therefore the h-BN is expected to be monocrystalline. Furthermore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Son et al, Gurney et al and Kabuki et al by optimizing the process and selecting a substrate having the smallest lattice mismatch to grow a monocrystalline h-BN which is a high crystallinity h-BN, which is desirable for device manufacturing.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR20170038499), an English computer translation (CT) is provided, in view of Gurney et al (US 2012/0063033), as applied to claim 1-5, 7, 8, 10, 11, 13, 21, and 23-25 above, and further in view of Kim et al (US 2013/0140526).
The combination of Son et al and Gurney et al teaches all of the limitations of claim 15, as discussed above, except the surface roughness is 2 nm or less.
In a method of making h-BN, Kim et al teaches hexagonal boron having a surface roughness of 0.01 to about 2 nm with explicit examples of 1.10 nm and 1.57 nm (abstract; [0012], [0070], [0178], [0179]). Kim et al also teaches deposition on a metal catalyst substrate, such as cobalt (Co), using chemical vapor deposition ([0065]-[[0107]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Son et al and Gurney et al by producing h-BN having a surface roughness of 2 nm or less, as taught by Kim et al, to produce a h-BN with reduce roughness suitable for electronic devices (Kim [0194]).
Referring to claim 16, the combination of Son et al, Gurney et al and Kim et al 2nm or less with explicit examples of 1.10 nm and 1.57 nm (Kim Abstract; [0178]-[0179]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714